Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thermochromic identification means, the cannula associated with the medical device, the auditory feedback means, the thermo-electric generator, the piezo-electric generator and the motion sensor device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29, 31, 39, 41-43, 54 and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide sufficient written description for the features of these claims.  It is noted that applicant has disclosed several different types of sensors and indicators, as recited in the rejection claims, but fails to provide any specific discussion of how such sensors/indicators are incorporated into the device or how they may be attached and used in the context of the instant disclosed invention.  That is, while applicant mentions the elements in the above rejected claims, there is no specific discussion of how the elements may be attached and/or used in the specific identification scheme.  It is not clear that one of ordinary skill in the art would readily be capable of providing such elements in a medical system to provide the specific identification and display functions required by the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 14, 16, 17, 21, 22, 25, 46, 47, 49, 50 and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunning (2013/0231656).
Dunning provides a system comprising an energy source (20) for use with at least two devices (1, 10 – Figure 1), the energy source being operable to be connected to the two devices at the same time.  There is an information display (Figure 2) associated with the energy source and being operable to provide information on at least two treatment devices (on displays 42, 44 and 46) when the devices are connected to the energy source.  The display is configured to provide an association between a first device identifier (i.e. capacitive identification element as disclosed in the Abstract) associated with a first treatment device and a second identifier associated with a second device with information for the first and second identified devices being provided on the display (in sections 42, 44 and 46, for example).
Regarding claim 2, the energy source is an RF generator (20) and the probes are RF electrosurgical probes.  Regarding claim 4, the energy source has at least two channels (by connectors 50,52,54,56,58 and 60) which may be connected to at least two different devices (para. [0032], for example) and the display shows controls and parameters for each of the connected devices at displays 42, 44 and 46.  Regarding claims 14-17, there is an active visual identifier in that the display (42,44 or 46) shows a connected device when the identifier is interrogated/activated (para. [0033], for example).  Regarding claims 21 and 22, the display is provided on the energy source (Figure 2) and includes a user interface (i.e. touchscreen – para. [0032]).  Regarding claim 25, see Figure 2 which shows an information display for a first and second (and third) treatment device coupled to an energy source.  Regarding claim 26, see LED 49 (Figure 2) which serves to emit light upon connection of a particular treatment device.  Regarding claims 46 and 47, see Figure 2 which shows an active visual identifier (i.e. touchscreen) when a device is attached to a channel, and an error light (49) for indicating an error with an attached instrument.   
Regarding claim 49, Dunning provides a system comprising an energy source (20) and at least two treatment devices (Figure 1) each having an identifier identifiable by a user as addressed previously.  The energy source has at least two channels (Figure 2) for connection of each device at the same time such that each device is identified on a display (42,44, 46).  Regarding claim 50, the energy source is an RF generator and the devices are electrosurgical probes.
Regarding claim 60, Dunning provides a system comprising an energy source (20), at least two treatment devices to be connected to the energy source at the same time (Figure 1), and an information display (42, 44, 46 – Figure 2) operable to provide information about each of the two treatment devices as addressed previously.  The display is configured to provide an association between a first device identifier associated with a first treatment device and an association between a second device with a second identifier as addressed previously.  Figure 2 shows the display device which shows the information relevant to each of the devices identified when attached to the generator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 13, 26 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Dunning (2013/0231656) in view of the teaching of Qin et al (6,783,523).
The Dunning device has been addressed previously.  Regarding claims 7 and 8, Dunning fails to disclose the use of alphanumeric text and symbols as the identification means.  Qin et al, as addressed in the previous Office action, disclose an analogous system including a family of devices that may be connected to an electrosurgical generator, with an identification means on each device and a controller and display configured to identify the attached device and download information regarding the attached device.  IN particular, Qin et al disclose numerous different options for the identifier, including alphanumeric text and symbols (col. 10, lines 10-20, for example).  To have provided the Dunning device with an identifier comprising an alphanumeric text or symbols to identify the medical device would have been an obvious consideration for one of ordinary skill in the art since Qin et al fairly teach numerous different identification means for analogous devices including alphanumeric text and symbols. 
Regarding claim 13, Dunning fails to expressly disclose an input means to allow a user to input information for identifying a treatment device.  Qin et al specifically teach that it is known to provide the interface with a means to input information regarding the identification of the device.  See, for example, Figure 9 and associated discussion.  To have provided the Dunning device with an input means to allow the user to manually input information regarding the identification of a certain medical device would have been an obvious consideration for one of ordinary skill in the art since Qin et al fairly teach it is known to provide such an input means in an analogous system.
Regarding claim 39, Dunning fails to disclose an auditory signal produced by the device and a display to indicate the auditory signal is being transmitted.  Qin et al, as addressed in the previous Office action, discloses various different active visual identifiers and auditory identifiers to provide indication of the activation of a connected device (col. 12, lines 52+, for example).  To have provided the Dunning device with an auditory signal to indicate operation and/or connection of the treatment device to the controller would have been an obvious consideration for one of ordinary skill in the art since Qin et al fairly teach it is known to provide such an indicator in an analogous system.

Claims 7-9, 38, 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Dunning (2013/0231656) and further in view of the teaching of Rubinsky et al (5,334,181).
	Dunning provides a means to identify multiple medical devices for simultaneous connection to a surgical system.  However, Dunning does not disclose providing a cable color to identify the device connected to the control system, or the use of alphanumeric text and symbols to identify the device.  It is noted that Dunning provides multiple devices (and multiple cables) connected to the generator/control system.
Rubinsky et al disclose another surgical system that may employ multiple surgical probes attached to a surgical control system.  In particular, Rubinsky et al specifically teach that it is known to identify surgical devices by providing a particular color to the connecting cable (col. 40, lines 1-27, for example).  Alphanumeric text and symbols may also be used to identify the device (col. 40, lines 20-25).  Rubinsky et al provide a display which correlates a color of the display to a color of the cable connected to the system to identify the attached probe.
	To have provided the Dunning device with a color-coded scheme for the surgical devices to identify the devices by color and correlate the color to the display would have been an obvious consideration for one of ordinary skill in the art since Rubinsky et al fairly teach it is known to identify surgical probes with a color-coded cable.  To have further used alphanumeric text or symbols as the identifier in the Dunning device would have been an obvious consideration for one of ordinary skill in the art given the teaching of Rubinsky.
	Regarding claims 54 and 55, Rubinsky et al further disclose a cannula for introducing the probe to the body, and specifically disclose providing a color-coded match for the device and the display such that the display will discern each probe based on the associated color.
	

Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Dunning (‘656) in view of the teachings of Rubinsky et al (‘181) and further in view of the teaching of Woloszko et al (2008/0077128).
Dunning fails to provide a thermochromatic portion on the handpiece of the device for identifying the device.  As addressed previously, Rubinsky et al disclose providing a color-coded scheme to the medical instruments of the system for identification purposes.  Woloszko et al provide the further teaching of providing a thermochromatic material to indicate an operating condition (e.g. temperature) of the device by providing a specific color related to the heat.  To have provided the Dunning medical probe, as modified by the teaching of Rubinsky et al who teaches color coding medical probes, with a thermochromatic material to provide a desired color based on temperature would have been an obvious modification for one of ordinary skill in the art in view of the teaching of Woloszko et al.  It is noted that applicant’s specification fails to provide any detailed description of the features of claims 29 and 31.  For example, it is not explained how the color of the device may be correlated to a color on the display, or how different devices may have different colors.  It is assumed that the thermochromatic material disclosed by applicant and the mechanical component that may be moved is merely an alternative means of providing a color-coding scheme to a probe, and Woloszko et al fairly teach the use of a thermochromatic material to provide a color indication of the operating parameters of a device.  The movement of a component to display a particular color for the device is deemed an obvious alternative mechanism for providing a color-coded scheme. 

Claims 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Dunning (‘656) in view of the teaching of Brustad et al (2014/066927).
Dunning provides a system comprising a plurality of devices that may be used with a generator/controller, the devices having an identifier and the system including a GUI for displaying various information about the connected device as addressed previously.  Dunning fails to expressly disclose an identifier configured to emit light or an auditory signal as recited in these claims.
Brustad et al discloses another electrosurgical system that may include a plurality of devices that may be connected to a controller, similar to the Dunning system.  In particular, Brustad et al teach that it is known to provide each device with a light or an audible tone to provide indicators of the device attached to the system.  See, for example, the Abstract and Figure 1A which shows the tool having audio (A) and visual (V) indicators (46).
To have provided the Dunning medical devices with audible and/or visual indicators for providing identifying feedback of the medical device connected to the system would have been an obvious consideration for one of ordinary skill in the art since Brustad et al fairly teach the use of such identifiers in an analogous system.


Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Dunning (‘656) in view of the teaching of Bek et al (6,733,495).
The Dunning system has been addressed previously.  Dunning fails to disclose an identifier comprising a motion sensor.
Bek et al discloses an analogous system comprising a plurality of medical devices each with an identification means to identify and control operation of the medical device when connected to a generator.  In particular, Bek et al teach that the identification means may be provided with a  Hall effect sensor which detects motion to identify the device.  See, for example, column 10, lines 26-32.
To have provided the Dunning system, which is substantially analogous to the Bek et al system, with a motion sensor as the identification means to identify the device connected to the system would have been an obvious design consideration for one of ordinary skill in the art since Bek et al disclose such a motion sensor.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Dunning (‘656) in view of the teaching of Wood et al (2013/0137957).
Dunning fails to disclose an identifier comprising a thermoelectric generator.  Wood discloses a handheld medical device  (100) including a thermoelectric generator (124) acting as a power source when the handheld device is grasped by a user’s hand.  See, for example, paragraphs [0014], [0017], and [0021-0022].  
To have provided the Dunning medical device with a thermoelectric generator to provide power to the identifier to enable the device to be identified when connected to the energy source would have been an obvious modification for one of ordinary skill in the art given the teaching of Wood et al.  It is noted that applicant’s specification fails to provide any specific discussion of the use/connection of the thermoelectric generator and merely offers a suggestion that one may be used.  

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Dunning (‘656) in view of the teaching of Donofrio et al (2002/0049464).
Dunning fail to disclose a piezoelectric generator to produce a signal using pressure on the treatment device.  However, Donofrio et al disclose a handheld device that includes a piezo element (30) for detecting pressure applied by a human hand such that detection of pressure enables a detection circuit to control operation of the device.  See, for example, paragraph [0053].  
To have provided the Dunning treatment device with a piezoelectric generator to generator a detection circuit to detect use of the device when connected to the generator would have been an obvious modification for one of ordinary skill in the art given the teaching of Donofrio et al.  It is noted that applicant’s specification fails to provide any specific discussion of the use/connection of the piezoelectric generator and merely offers a suggestion that one may be used.  


Claims 59 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Dunning (‘656) in view of the teaching of Ellman et al (5,342,356).
Dunning fails to disclose a hub for connecting the various medical devices to the generator.  It is noted that applicant’s specification teaches that such a hub is typical when connecting multiple devices to a generator (paragraph [0049]).
Ellman et al provide a system for connecting multiple devices to a generator, and specifically disclose a hub (53 – Figure 5) that is used to connect multiple devices to an energy source (10).
To have provided the Dunning system, which utilizes multiple treatment devices for use with a single generator, with a hub to allow for the connection of the multiple devices to the generator simultaneously would have been an obvious modification for one of ordinary skill in the art since Ellman et al fairly teach of such a hub to connect multiple devices to a generator.
Response to Arguments
Applicant's arguments with respect to the Drawing Objection and 35 USC 112 rejection, filed March 1, 2022, have been fully considered but they are not persuasive. 
Applicant asserts that the subject matter not shown in the claims is not essential for a proper understanding of the invention and that one of ordinary skill in the art would understand the features and their functions such that drawings are not necessary.  The examiner disagrees.  Simply because certain features may generally be known does not necessarily mean that they are easily integrated into a specific device with full understanding of the relationship between the elements.  For example, automobile seats and toilets are both generally well known elements to those of ordinary skill in the art.  However, if one invents a new automobile seat and in the description makes a passing statement that a toilet may be integrated into the seat, it would not seem readily apparent to the skilled artisan of a car seat how such a toilet is to be integrated.  Even assuming one of ordinary skill in the art could feasibly integrate a toilet into the car seat, there are a myriad of possibilities and applicant has not provided any evidence that any one particular possibility has been considered.
In the instant application, applicant makes passing statements that the system may include a thermochromatic identification means, and further claims that a color of the thermochromatic portion may be displayed with a corresponding color on the display.  However, there is no indication where that thermochromatic portion is on the device, how the display would know what color to display based on the thermochromatic change of the device, how heat is applied to the thermochromatic portion to affect color change, etc.  For example, if a thermochromatic material is placed on a portion of the device that is inserted into tissue such that heat from the device may change the color of the portion of the device inserted into tissue, how would one know what color the portion has become given that it is located in the body of the patient?  Similarly, there is no disclosure of how the thermo-electric generator or the piezo-electric generator or the motion sensor device or the cannula or the auditory feedback means may be incorporated into the device or how it would interact to provide the intended functions.  While it is certainly feasible that one of ordinary skill in the art could arrive at some particular way to integrate any of the claimed features into the system, there is no specific teaching of the manner in which these features are adapted to interact with the elements of the system and hence insufficient support in the specification.  One of ordinary skill in the art would be left to guess how to incorporate each of the features, where to locate each of the features, and how to interconnect the various features of the device to arrive at the claimed invention since there is no specific disclosure of how to incorporate these elements into the system.  As such, the examiner maintains the Drawing Objection and the 35 USC 112 rejection remain tenable and are made final.
Regarding the prior art rejections, the examiner has now used the Dunning reference to teach a system that can attach two (or more) different treatment devices at the same time and an information display which displays information regarding the attached devices as addressed in the rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/April 29, 2022